SUMMARY ORDER

Appellant Willie Walker, proceeding pro se, appeals the district court’s judgment dismissing his 42 U.S.C. § 1983 claims that the defendants violated his civil rights by, inter alia, subjecting him to false arrest, malicious prosecution, and an illegal search relating to incidents that took place on October 24, 2009 and January 1, 2010. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review de novo a district court’s grant of summary judgment, which is appropriate where “the movant shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.Civ.P. 56(a); Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003).
Walker’s brief challenges only the dismissal of his false arrest, malicious prosecution, and illegal search claims. Accordingly, he has abandoned his other claims. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir.1995).
Our review of the record and relevant case law shows that the district court properly granted summary judgment in favor of defendants on Walker’s remaining claims. We affirm the district court’s judgment for substantially the same reasons stated by the district court in its thorough memorandum-decision and order.
We have considered all of Walker’s arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.